Title: To George Washington from Nathanael Greene, 11 January 1781
From: Greene, Nathanael
To: Washington, George


                        

                            
                            Sir,Camp S. Carolina at Kershaw’s ferry on the east side of Pedee January 11th 1781
                            
                            
                        
                        I do myself the honor to enclose your Excellency an extract of a letter from Brigr Genl Morgan, the
                            authenticity of which depends solely on the report of the Baron Glaubier.
                        The memorandum which your Excellency will recieve herewith of the Corps under the command of Lord Cornwallis
                            in S. Carolina, is the best I have been enabled to obtain, and I believe their strength is well ascertained.
                        Brigr Genl Du Portail being on his way to join the Northern Army, will have the honor to
                            deliver this dispatch and to communicate to your Excellency further and more particular information respecting the state
                            of the department under my command. I have the honor to be, with the most perfect respect and esteem, Your Excellency’s
                            Most Obedient Humble Servant
                        
                            Nath. Greene
                        
                        
                            P.S. I have enclosed a return of the troops.
                        

                     Enclosure
                                                
                            
                                Extract of a Letter from Brig General Morgan dated. Camp on Pacolet Creek Decr 31st 1781.Dear General,
                                      31 December 1780
                                
                            
                            
                            After an uninteresting march I arrived at this place on the 25th of December. On the 27th I recieved
                                intelligence that a body of Georgia Tories about 250 in number had advanced as far as Fair-forrest, and were insulting
                                and plundering the good people in that neighbourhood. On the 29th I dispatched Lt Colonel Washington with his own Regt
                                and 200 Militia horse, who had just joined me, to attack them. Before the Colo. could overtake them they had retreated
                                upwards of 20 Miles. He came up with them next day about 12. oClock A.M. at Hammond’s store house 40 miles from our
                                Camp. They were alarmed and flew to their horses. Lt Col. Washington extended his mounted Rifle men on the wings, and
                                charged them in front with his own Regiment—they fled with the greatest precipitation without making any resistance.
                                One hundred and fifty were killed and wounded and about 40 taken prisoner. What makes this success more valued it was
                                attained without the loss of a man. This intelligence I have just recieved by the Baron Glaubien
                                who served in the expedition as a Volunteer. To guard against any misfortune I have detached 200 Men to cover the
                                retreat of the fortunate party. When I obtain a more particular account, I shall transmit it to Head Quarters, and
                                recommend to your particular attention those men who have distinguished themselves on this occasion. I have the honor
                                to be Dear General Your Most Obedt Servant
                            
                                Danl Morgan
                            
                        
                        
                    